Mr. Chief Justice Simpson,
dissenting. The plaintiff brought the action below to recover the sum of eighty-three 95— 100 dollars, alleged to be due for certain paints, claimed to have been sold defendants by the plaintiff. The defendants denied the purchase of said paints. At the trial the plaintiff offered testimony showing thao a travelling salesman of plaintiff called at the place of business of defendants in Columbia, and after an interview with one Moore, a clerk of defendants, who had power to make purchases of the kind mentioned, entered on an order in his memorandum book as follows: “No. 65. Columbia, S. C., Oeto. 16, 1885. Louisville Asphalt Varnish Company, Louisville, Ky.
“Ship Lorick & Lowrance, Columbia, S. C.
“1 Bl. 1 Turpt, Asphalt Black Varnish, 55c
“1 “ D. Roof Paint c., 50c
“12. 5 gal. Pails D. Roof do., 55c
“Cr., by 2c gal. on acct. freight.
“60 days. II. L. Hutchinson, Salesman”—
embracing the goods which Hutchinson swore he sold to defendants through their agent, Moore. A copy of this order was immediately sent to plaintiffs, at Louisville, Ky., who, on the 19th of October, put said goods up for shipment, and on the 20th of October received from Cincinnati Southern Railway a bill of lading executed in duplicate.
After this shipment, the plaintiff received a letter from Lorick & Lowrance, dated 17th of October, of which the following is a copy:
“Louisville Asphalt Varnish Company, Louisville.
“Gents. Don’t ship paint ordered through your salesman. We have concluded not to handle it.
“Respty. Lorick & Lowrance. M.”
To this the plaintiff replied, 22d October, 1885, that the goods had gone forward before receipt of defendants’ letter above. The defendants then answered, denying that they had ever purchased from plaintiff, stating that one of its salesmen had visited Columbia and had offered to sell, but that their Mr. Moore had declined to purchase, and that the goods on arrival had been promptly reshipped to plaintiff.
*542Upon testimony of plaintiff, substantially as above, on motion of defendants a non-suit was granted, on the ground that section 2020, General Statutes, ivas fatal to a recovery. The plaintiff has appealed, both from the order granting the non-suit and from the judgment entered, upon the following grounds : I. That there was sufficient evidence to go to the jury, and his honor erred in holding otherwise. II. That the evidence produced by plaintiff clearly took the case out of the statute of frauds, and out of section 2020, General Statutes of this State. III. That the evidence claarly showed the acceptance of the goods sold, and the actual receipt thereof by the defendants. IY. That the evidence clearly showed the note and memorandum in writing of the bargain, signed by the agent lawfully authorized.
It is conceded that plaintiff’s action was subject to the application of the statute of frauds — section 2020 of General Statutes— and the plaintiff based its right to a recovery upon a compliance with that statute in two of its requirements, to wit: 1st, that the goods after being ordered were accepted and actually received; and second, that a sufficient memorandum in writing had been made to bind the defendants. Now, the question before us is not as to the merits of the case, but simply whether enough testimony had been introduced as to one or both of the grounds above, to caimy the case to a jury and prevent a non-suit. The rule as to non-suits is well understood, and we nee'd only state here, what has often been said before, that a non-suit is proper, and in fact demandable, where there is an absence of all relevant testimony as to one or more of the material disputed issues in the case: If, however, there is testimony upon said issues, the truth, force, and effect of which is to be weighed and determined, the case must go to the jury, because under our system the jury is alone invested with power to determine disputed facts in cases at law.
As to what amounts to an acceptance and an actual receipt under the statute, see 1 Ohitty on Contracts (11 edit.), page 555 et seq. We have found no pertinent testimony upon this point. His honor, in the absence of such evidence, was therefore right in holding that there was no ground upon which the case could go to the jury, in so far as this question was involved. Was there evidence óf a note or memorandum in writing signed by *543the defendants or their agent thereunto legally authorized, sufficient to carry the case to the jury? There is no pretence that the order sent by plaintiff’s salesman was signed by the defendants or their agent. On the contrary, the order was prepared and sent by the plaintiff’s agent, and, no doubt, was sufficient to bind the plaintiff, if it was the party sought to be charged, although the defendants might not be bound. It is not necessary that both parties should sign the contract. It is sufficient that the defendant, whether he be vendor or vendee, has signed the contract, and it is no objection that he has no remedy thereon against the plaintiff, inasmuch as the latter has not signed it. Qhitty Oont. (11 edit.), 568.
It may be urged, however, that it is not necessary that the whole of the terms of the contract should be contained in one memorandum, it being sufficient if they can be collected from several distinct writings having reference to the same subject matter. This is true, and it has been held that if, after the transaction has taken place, it be recognized in a letter written by the party to be charged, which refers to the specific contract, and not merely to the subject matter, this will satisfy the statute. Ghitty Gout. (11 edit.), 546. Under this principle plaintiff contends that defendants’ letter, in which they wrote: “Don’t ship paint ordered through your salesman. We have concluded not to handle it,” was sufficient to carry the case to the jury on the question whether a note or memorandum in writing of the contract, sufficient to comply with the statute, has been executed by the defendants.
The rule upon this subject, as will be seen from its discussion by Mr. Chitty (11 edit., 544 et seq., and the cases there cited in notes) seems to be this: the letter relied on must, in itself, contain the terms of the contract, quantity, quality, and price of the goods, &c., &c., or it must refer to some other paper containing them in such way as by its own terms to connect itself with said paper. Now', the letter here might possibly be construed as an admission by the defendants that they had ordered certain paints' from the plaintiff, and that since said order they had concluded not to take said goods. But there is nothing in this letter which points distinctly to the contract sued on. It could as well apply *544to any other contract as this, and therefore a mobt important link is- wanting, which could be supplied only by verbal testimony. If the case had gone to the jury, there was no testimony by which the memorandum made by plaintiff’s salesman could have been connected with defendants’ letter. It was said in Waterman v. Meigs, 4 Cush., 497: “That a letter from the purchaser to the vendor, alluding to a parol agreement for the sale of goods, and inquiring whether they will be ready at the time agreed upon, but not mentioning the quantity, quality, or price of the goods, or the time of payment, is not a sufficient memorandum to take the agreement out of the statute of frauds.” See also Salmon Falls Manufacturing Company v. Goddard, 14 How., 446; Bailey v. Ogdens, 3 Johns., 399.
We think there was an absence of all testimony connecting defendants’ letter distinctly and clearly with the memorandum made by plaintiff’s agent, and sent by him as ari order for the goods, so that the two could constitute one memorandum in writing, signed by the defendants. And the letter itself failing to embody the contract as to the quantity, quality, and price of the goods, the non-suit was inevitable. Thus far it has been admitted that the letter of defendants, impliedly at least, acknowledged an order for paints, but there is great doubt whether such is a proper construction of said letter. It may w'ell be construed as a denial of the order. This view strengthens the conclusion we have reached.
Judgment reversed.